DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 20 respectively reciting “wherein the radiator has a thickness of less than or equal to about 2.2mm” are indefinite, since scope of “about 2.2 mm” cannot be ascertained. Would a radiator thickness of 1.5mm or 1.8mm be deemed as “about 2.2mm”? How about 1.9 or 2.1mm? Would 2.3mm be equal to “about 2.2mm”? Scope of “a thickness of less than or equal to about 2.2mm” is NOT understood. 
For purposes of examination, this limitation will be interpreted as --wherein the radiator has a thickness of less than or equal to 2.2mm--. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 13 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Fujita” (US 2014/0145316). 
Claim 1: Fujita discloses a radiator (Fig. 1), comprising: 
an antenna comprising a patch antenna layer (3, 9) and a first ground plane layer GND1, wherein the antenna has a reactive field region of the radiator between the patch antenna layer and the first ground plane layer (this “reactive field region” limitation is inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).); and 
an integrated circuit 7 [¶ 32] located in the active region.



Method claims 13 and 18 recite limitations that are same in scope to claims 1 and 8 respectively. Hence, these method claims are rejected for the same reasons as given above. 

Claims 1, 8-9, 13 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Fujita” (US 2014/0140031; hereinafter ‘031). 
Claim 1: ‘031 discloses a radiator (Fig. 7 reproduced below), comprising: 

    PNG
    media_image1.png
    394
    517
    media_image1.png
    Greyscale

an antenna comprising a patch antenna layer A, B (20 and dielectric whereupon 20 is disposed) and a first ground plane layer 33 [¶ 60], wherein the antenna has a reactive field region of the radiator between the patch antenna layer and the first ground plane layer (this “reactive field region” limitation is inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially 
an integrated circuit 14 (Fig. 2) located in the active region.

Claim 8-9: ‘031 discloses the radiator according to claim 1, further including a second ground layer 36 (Fig. 7), wherein the second ground layer is connected to the patch antenna layer (by virtue of it being disposed on B); 
wherein the second ground layer 36 is connected to the patch antenna layer by a via 35.

Method claims 13 and 18-19 recite limitations that are same in scope to claims 1 and 8-9 respectively. Hence, these method claims are rejected for the same reasons as given above using ‘031. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (cited above). 
Claims 2 and 14: Fujita fails to expressly teach the integrated circuit comprises a monolithic microwave integrated circuit (MMIC). 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Fujita’s radiator such that the integrated circuit comprises a monolithic microwave integrated circuit (MMIC), in order to suppress a signal loss due to impedance discontinuity and radiation when manufacturing the wireless radiator for a high-frequency band. 
 
Claims 3, 4, 15 and 16: Fujita discloses wherein the MMIC is bare die (see Fig. 1); 
wherein the MMIC does not have any wirebond connections (see Fig. 1).

Claims 6 and 7: Fujita discloses the radiator according to claim 2, further including a logic layer 6c (Fig. 1), wherein the logic layer is connected to the MMIC (using wiring pattern 15); 
wherein the logic layer is connected to the MMIC with a via 5c [¶ 33].

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (cited above) in view of “Franson” (US 2021/0050312). 
Claims 5 and 17: Fujita fails to expressly teach wherein the integrated circuit comprises a (MMIC), wherein the MMIC comprises a power amplifier. 
Franson discloses an MMIC 110 and teaches [¶ 32] “IC chip 110 may include a power amplifier for amplifying a transmit path signal output to antenna element 120 and/or may include a low noise amplifier (LNA) for amplifying a receive path signal received by antenna element 120.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Fujita’s invention such that . 
 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (cited above) in view of IDS document “Park” (US 2013/0181874). 
Claims 10 and 20: Fujita fails to expressly teach wherein the radiator has a thickness of less than or equal to about 2.2mm.
Park discloses wherein the radiator 100 (Fig. 2) has a thickness of less than or equal to about 2.2mm and teaches [¶ 68] “the communication system 100 may have a thickness of about 1.5 mm or less. The antenna layer 112 may have a thickness of about 0.15 mm or less, the medium 114 may have a thickness of about 0.65 mm, and the FPCB 122 may have a thickness of about 0.15 mm, but the communication system 100 is not limited thereto.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Fujita’s invention such that wherein the radiator has a thickness of less than or equal to about 2.2mm, in order to miniaturize the radiator, and suppress signal loss due to impedance discontinuity and radiation (Fujita: [¶ 10]). 



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yen (US 2014/0008773), Figs. 7-11
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845